Exhibit 10.53

 

COMMERCIAL LEASE AMENDMENT

 

THIS LEASE AMENDMENT AGREEMENT (hereinafter referred to as the "Lease
Amendment") is made and entered into this 19th day of September 2016, by and
between 424116 B.C. Ltd (hereinafter referred to as "Landlord") and Sysorex
Canada Corp formerly Air Patrol Research Corp.(hereinafter referred to as
"Tenant," whether one or more, and each agreeing to be bound by and held jointly
and severally liable under the terms and conditions of this Lease Amendment).

 

In consideration of the covenants and obligations contained herein and of other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

 

1. PRIOR LEASE: The parties executed a Lease Agreement dated August 22, 2013
(hereinafter "Lease Agreement") with a term of lease commencing on the 1st day
of November, 2013, and which expires on the 31st day of October, 2018. All
terms, conditions, and provisions of said Lease Agreement are hereby
incorporated by reference or by attachment, unless amended by the Landlord and
Tenant as noted herein.

 

2. AMENDMENT OF PRIOR LEASE: The parties hereby agree to amend the
aforementioned Lease Agreement with the following adjustments.

 

a) The Amended Lease will have a five year term, commencing on the 1st day of
October, 2016, and expiring on the 30th day of September, 2021.

 

b) The Tenant agrees to add unit 400, 2963 Glen Drive, Coquitlam, B.C. to the
original Lease Agreement, increasing the leased space by 2,337 square feet to
produce an aggregate total of 6,656 square feet.

 

c) At the Tenant's option, the Landlord agrees to provide the Tenant with a
Right of First Refusal (the "ROFR") on any space that becomes available on the
fourth (4th) floor of the Building, The Landlord shall provide the Tenant with
the terms of a bonafide Offer to Lease from a third party which the Landlord is
willing to accept and the Tenant shall have five (5) business days to either
accept or reject the terms of the Offer by way of written notice to the
Landlord. Should the Tenant accept the terms of the offer, the Landlord shall
further amend the Lease Amendment to include the terms of the ROFR Premises,
adjusted only to be coterminous with the expiry of the Lease contained herein,
September 30, 2021.

 

d) Landlord's Work / Condition of the Demised Premises - The Landlord shall
provide the Premises with a full turnkey finish as outlined in the plan attached
as Schedule A and the detailed scope of work attached as Schedule A-1, or shall
pay the Tenant's contractor directly for the Tenant's Work as per the Tenant
direction, at the Landlord's sole expense to be agreed upon among the Tenant and
Landlord prior to subject removal contained herein and finalized in a work
schedule to be attached hereto as Schedule "A." In addition, the Landlord shall
provide any reconstruction required to the Tenant's Existing Premises, Suite
#405 at the Landlord's cost and coordination in order to join the Existing
Premises and the Expansion Premises as one contiguous space.

 

e) Option to Renew — The Landlord agrees to grant the Tenant one option to renew
the Term of the Lease for a further period of five (5) years (the "Renewal
Term"), such option to be exercised upon six (6) months' written notice to the
Landlord, prior to September 30, 2021, not to be given sooner than twelve (12)
months prior to September 30, 2021. The Renewal Term shall be on the same terms
and conditions as the initial Term except for Base Rent, any free rent
allowance, fixturing period, Tenant improvement allowance or other incentive or
inducement and except for this option to renew.

 



 

 

 

The Base Rent payable by the Tenant during the Renewal Term shall be negotiated
and agreed upon between the parties prior to the commencement of the Extended
Term based on the prevailing fair market Base Rent at the commencement of the
Renewal Term for similarly improved premises of similar size, quality, use and
location in office buildings of a similar size, quality and location in
Coquitlam, British Columbia. Failing such agreement, then within two (2) months
prior to the commencement of the Renewal Term, Base Rent shall be determined by
arbitration under the provisions of the Arbitration Act (British Columbia) and
in accordance with this clause.

 

f) No Restoration Obligation — The Tenant shall not be required to remove any
leasehold improvements whatsoever at the expiry of the Lease Term and shall
return the Premises to the Landlord in a then "as-is" condition.

 

g) Right to Assign / Sublease — The Tenant shall have the right to sublet,
assign or transfer all or a portion of the Leased premises to any other entity
under its common control in accordance with the Lease, and the Tenant shall have
the right to assign this Lease or sublease any portion of the Premises to a
third party by obtaining the consent of the Landlord, in accordance with the
Lease, such consent not to be unreasonably withheld or delayed.

 

h) Parking — the Landlord agrees to provide the Tenant with an additional six
(6) parking stalls within the Building parking complex for the duration of the
Lease at a fixed cost of $75.00 per stall per month for the duration of the
Lease term. Upon potential future renewal of the Lease beyond the initial five
(5) year term, parking cost per month shall be at then market rates.

 

3. REVISED RENT PAYMENTS: YIELDING AND PAYING THEREFORE unto the Landlord, its
successors and assigns during the Term of this agreement, a total rent of Seven
Hundred and Twenty Four Thousand, Four Hundred and Fifty dollars and fifty two
cents ($ 724,450.52).

 

BASE RENT:

 

The rent is calculated on the combined size of the units, being 6,656 square
feet.

 



  $/sq.ft     Term     Monthly                     October 1, 16 — Sept 30, 2017
$ 21.00     $ 125,410.25     $ 11,648.00   October 1, 17 — Sept 30, 2018 $ 21.00
    $ 139,776.00     $ 11,648.00   October 1, 18 — Sept 30, 2019 $ 23.00     $
153,088.00     $ 12,757.33   October 1, 19 — Sept 30, 2020 $ 23.00     $
153,088.00     $ 12,757.33   October 1, 20 — Sept 30, 2021 $ 23.00     $
153,088.00     $ 12,757.33  

  

The Landlord, 424116 BC Ltd, has agreed to waive the base rent for the month of
October 2016, and one week of November 2016 base rent reflected above.
Additional rent and parking are still due for those adjusted periods.

 

4. AGENCY DISCLOSURE: As part of the consideration for the granting of this
Lease, the Tenant represents and warrants to the Landlord that CBRE Limited has
acted as agents and Tara Finnegan as salesperson, in the negotiating of this
Lease Amendment.

 



 2 

 

 



424116 B.C. Ltd (“LANDLORD”):                         Sign: /s/ R. Sohwartzman  
Date: February 27, 2017     R. Sohwartzman, Director          

  

SYSOREX CANADA CORP. (“TENANT”):                       Sign: /s/ Kevin R. Harris
  Print Kevin R. Harris Date: February 16, 2017               WITNESS:          
    Sign: /s/ Lori Marshall   Print Lori Marshall Date: February 16, 2017

 

 3



 



